Citation Nr: 1701369	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1962 to February 1982.  He died in January 2008.  The Appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) from a Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) rating decision in January 2009.  Additional evidence was received by the RO in December 2008 that was not considered by the January 2009 rating decision.  An interim December 2009 rating decision considered such evidence and confirmed and continued the denial of service connection for the cause of the Veteran's death. 

In August 2016, a hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Appellant's claim so that every possible consideration is afforded.

The Veteran's death certificate reflects that he died of pneumonia.  The Appellant contends that the Veteran's death is due, at least in part to complications from myelodysplastic syndrome (MDS), which she contends is the result of Agent Orange exposure during active duty service in Vietnam.

Prior to his death, the Veteran received treatment at Bethesda National Naval Medical Center (now part of the Walter Reed National Military Medical Center) for respiratory failure of an unknown cause.  Available medical records indicate a lung biopsy was performed in January 2008.  As was noted by a March 2012 VA advisory medical opinion and by testimony at the August 2016 hearing, the results of this biopsy are not associated with the record and are still outstanding.  Accordingly, potentially outstanding records from a federal government facility are constructively of record and may be pertinent to the issue on appeal in this case, the likely cause of the Veteran's pneumonia; such records must be obtained.  VA has a duty to assist the Appellant in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  Records from service department medical facilities are constructively of record, and VA is obligated to obtain such records unless it is found that they would not be relevant.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also finds that the March 2012 VA advisory medical opinion is inadequate.  The reviewing resident nurse only addressed the presumption that the Veteran's MDS is associated with Agent Orange exposure.  She noted that "the only hematologic/neoplastic diseases that are presumptively associated with exposure to Agent Orange are B-cell and plasma cell disorders," and she opined that the Veteran's death was less likely than not incurred in or caused by an in-service injury, event, or illness because "myelodysplastic syndrome is in [a] different category than those presumptive disease."  She did not address whether the Veteran's MDS was directly caused by exposure to Agent Orange or caused by another event or injury during service.  The Board notes that where the evidence does not warrant presumptive service connection, as in this case, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As such, the March 2012 VA medical opinion is inadequate and a remand is necessary for a new medical opinion regarding the potential cause(s) of the Veteran's MDS and cause of death (pneumonia).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Appellant to provider the identifying information and authorizations necessary to secure for the record complete copies of all records of evaluations or treatment the Veteran received for his MDS and any respiratory condition, to specifically include all treatment records, including the January 2008 lung biopsy, from the Bethesda National Naval Medical Center (now part of the Walter Reed National Military Medical Center).  If any records are unavailable, the reason for their unavailability must be explained for the record.  

2. After the development sought above is completed, the AOJ should arrange for the Veteran's claims file to be forwarded to a hematology oncologist for an advisory medical opinion regarding any potential causal link between the Veteran's MDS and active duty service, including Agent Orange exposure therein, and any link between the Veteran's MDS and cause of death (pneumonia).  Based on review of the record, including this remand, the examiner must provide an opinion that response to the following:

a. Is it at least as likely as not (defined as 50 percent probability or greater) that the Veteran's MDS was incurred during the Veteran's active military service or is otherwise related to military service, including an August 1962 diagnosis of acute viremia and in-service Agent Orange exposure?  If the Veteran's MDS is determined to be unrelated to service, the examiner should identify the cause(s) considered more likely.  The examiner should consider and discuss the October 2012 internet article "Agent Orange, United States Military Veterans, and Myelodysplastic Syndromes."  

b. Is it at least as likely as not (defined as 50 percent probability or greater) that Veteran's MDS became so advanced that it compromised hiss immune system to make him more vulnerable to pneumonia?  The examiner should consider and discuss the October 2016 medical opinion regarding this potential causal link between the Veteran's MDS and pneumonia.

The examiner must explain the rationale for all opinions, with citation to the clinical/factual data as appropriate

3. The AOJ should then review the entire record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Appellant and her representative and opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




